Exhibit 303 East Wacker Drive Financial Statements For the Period January 1, 2007 to January 4, 2007 and For the Year Ended December 31, 2006 Table of Contents Page Independent auditors’ report 2 Statements of revenue over certain operating expenses 3 Notes accompanying the statements of revenue over certain operating expenses 4 1 INDEPENDENT AUDITORS' REPORT To the Stockholders FSP 303 East Wacker Drive Corp. Wakefield, Massachusetts We have audited the accompanying statements of revenue over certain operating expenses (the "Statements") of 303 East Wacker Drivefor the period
